EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct minor antecedent basis issues:
Claim 3. The method of claim 1, further comprising, in case that the at least one empty bin with a size greater than the TBS of the data packet does not exist, transmitting [[the]] information indicating an absence of the at least one empty bin with a size greater than the TBS of the data packet to a first BS and a second BS, in case that the UE is associated with both of the first BS and the second BS,
wherein the information indicating the absence of the at least one empty bin with a size greater than the TBS of the data packet is differently transmitted for the first BS and the second BS.

Claim 12. The UE of claim 10, wherein the processor is configured to, in case that the at least one empty bin with a size greater than the TBS of the data packet does not exist, transmit [[the]] information indicating an absence of the at least one empty bin with a size greater than the TBS of the data packet to a first BS and a second BS, in case that the UE is associated with both of the first BS and the second BS, and


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

 Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each independent claim (1 and 10), as amended, taken as a whole recites a specific embodiment of a device and a method for dynamic memory management, comprising multiple features/steps in specific interrelationship. Although each of these steps and/or features on its own may be well-known from prior art, as was demonstrated in the previous office actions, this specific combination is not disclosed in a single prior art document, and it is the examiner’s opinion that it would not have been obvious to a person of ordinary skill in the art to modify or combine the prior art of 

Concerning identified relevant prior art of record, specifically for the amended feature of transmitting to the base station information indicating presence of certain empty memory for reception of data packets, various implementations of this are disclosed in US 20110164694, US 20110292975, US 20050080874, US 20080235409, US 20020004842 and US 20020150049, however, none of these implementations specifically relate to the case when “at least one empty bin with a size greater than the TBS of the data packet exists”.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation taken alone. Citing the subject matter of the above-described claims considered to be novel over the prior art is for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Claims 2 – 9 and 11 – 18 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/Primary Examiner, Art Unit 2648